— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 20, 1982, convicting him of robbery in the first degree (four counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal, the defendant contends that the trial court improperly limited his counsel’s examination of a witness and improperly permitted certain cross-examination of that same witness by the prosecutor. However, it is well settled that the trial court is afforded broad discretion in controlling the extent of both direct and cross-examination of witnesses (see, People v Brooks, 131 NY 321, 326; People v Folk, 145 AD2d 505; People v Ricigliano, 138 AD2d 751). Under the circumstances, we do not find that the trial court improvidently exercised its discretion (see, People v Brooks, supra; People v Ricigliano, supra). We further note that upon learning of an exculpatory statement allegedly made by the barmaid, the prosecutor immediately notified defense counsel; this occurred approximately eight months before the trial.
The defendant’s remaining contentions are either without merit or unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Mollen, P. J., Lawrence, Eiber and Kooper, JJ., concur.